UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
BMADDOX ENTERPRISES LLC,

                      Plaintiff,           17 Civ. 1889 (RA) (HB

       -against-                           OPINION
                                           AND ORDER
MILAD OSKOUIE, et al.,

                      Defendants.

-----------------------------------x

            PITMAN, United States Magistrate Judge:


I.    Introduction


            By notice of motion dated September 7, 2017, plain iff

BMaddox Enterprises LLC ("BMaddox") and plaintiff's principa              and

counterclaim defendant Brandon Maddox (collectively "plainti fs")

seek an Order imposing sanctions on defendants Milad Oskouie

Osko M Ltd. and Platinum Avenue Holdings Pty, Ltd. pursuant           o

Rule 11 of the Federal Rules of Civil Procedure (Plaintiff        &


Counterclaim Defendants' Motion for Sanctions Against                 nts

&    Counterclaimants Pursuant to Fed.R.Civ.P. 11, dated Sept.

2017    (Docket Item ("D.I.") 55)).   By notice of motion dated       arch

 13, 2018, plaintiffs also seek an Order imposing sanctions o

 defendants pursuant to the Court's inherent power (Plaintiff         &


 Counterclaim Defendants' Second Motion for Sanctions, dated          ar.
13, 2018     (D.I. 112)).   By notice of motion dated March 29, 20 8,

defendants cross-move for Rule 11 sanctions against plaintiff

(Notice of Motion, dated Mar. 29, 2018         (D.I. 128)).                of

motion dated April 5, 2018, plaintiffs seek a second Order

imposing sanctions on defendants pursuant to the Court's inh              ent

power (Plaintiff & Counterclaim Defendants' Third Motion for

Sanctions, dated Apr. 5, 2018      (D.I. 137)).      By notice of

dated June 18, 2018, plaintiffs seek a second Order for Rule 11

sanctions against defendants      (Plaintiff   &   Counterclaim Defen

dants' Motion for Sanctions Against Defendants          &   Counterclai

Pursuant to Fed.R.Civ.P. 11, dated June 18, 2018            (D.I. 161))

              For the reasons set forth below, plaintiffs' motio s

are denied, and defendants' cross-motion is denied.


I I.    Background 1


              BMaddox commenced this action on March 14, 2017,

asserting claims for copyright infringement pursuant to 17 U S.C.

§§     501 e t ~ - , violation of the Digital Millennium Copyrigh         Act


         1
      The facts underlying this action are summarized in my
September 8, 2017 Report and Recommendation.   BMaddox Enters             LLC
v. Oskouie, 17 Civ. 1889 (RA) (HBP), 2017 WL 9534738 (S.D.N.Y
Sept. 8, 2017) (Pitman, M.J.) (Report & Recommendation),
adopted at, 2017 WL 479706 (S.D.N.Y. Oct. 23, 2017) (Abrams,
D.J.).   Familiarity with that Report and Recommendation is
assumed.   I recite only those facts relevant to resolving th
present motions.

                                     2
pursuant to 17 U.S.C. § 512(f), false and misleading advertis ng

pursuant to Section 43 of the Lanham Act, 15 U.S.C. § 1125,

violation of the Computer Fraud and Abuse Act, 18 U.S.C. §

1030(g), common law misappropriation of trade secrets and deep-

tive trade practices pursuant to New York General Business L                             §


349 (Complaint and Demand for Jury Trial, dated Mar. 14,

(D. I. 6)     <J[<J[   63-140).   On July 25, 2017, defendants filed

answer and counterclaims against plaintiffs (Verified Answer to

Complaint and Counterclaims, dated July 25, 2017                      (D.I. 32)

( "Ans . " ) ) .       Defendants' counterclaims include claims for vio a-

tions of the Anticybersquatting Consumer Protection Act purs ant

to 15 U.S.C. §§ 8131 and 1125(d), defamation                  Q§..£   se and tract

libel, false advertising pursuant to Section 43 of the Lanha

Act, 15 U.S.C. § 1125, unfair competition, tortious interfer nee

with contractual relations and prospective contractual relat ons,

violation of the Computer Fraud and Abuse Act, 18 U.S.C. §

1030(g), violation of the Digital Millennium Copyright Act,                          7

U.S.C. § 512(f), monopolization and attempted monopolization in

violation of Section 2 of the Sherman Act, 15 U.S.C. § 2, tr s-

pass to chattels, intentional infliction of emotional distre s,

invasion of privacy under South Dakota law and violation of                          ew

York Civil Rights Law§§ 50-51 (Ans.              <Jl<Jl   140-94, 203-48).

dants also seek declarations of the invalidity of plaintiff'

                                            3
copyrights and of their non-infringement of any copyrights owed

by plaintiffs   (Ans.   ~~   195-202).

           Plaintiffs filed their first motion for sanctions

pursuant to Fed.R.Civ.P. 11 on September 7,           2017,                       t

defendants wilfully misrepresented facts in their initial fil

ings, asserted frivolous legal arguments in their motion for

temporary restraining order and asserted frivolous countercl

plaintiffs sought dismissal of defendants' counterclaims                (Pl

tiff & Counterclaim Defendants' Motion for Sanctions Against

Defendants & Counterclaimants Pursuant to Fed.R.Civ.P. 11, d

Sept. 7, 2017   (D.I. 55)).      Plaintiffs subsequently moved to

dismiss defendants' counterclaims on the merits              (Counterclai

Defendants' Motion to Dismiss Counterclaim Plaintiffs' Count r-

claims, dated Sept. 27,       2017   (D.I.   67)).   That motion remain

pending.

           On March 6, 2018, after an in-court discovery conf r-

ence,   I ordered defendants to produce all documents that are

responsive to plaintiff's November 6,           2017 document request         o

later than March 20,     2018   (Order, dated Mar.      6,   2018   (D.I.   1 1)).

A week later, on March 13, 2018, plaintiffs filed their seco d

motion for sanctions     (Plaintiff & Counterclaim Defendants' S cond

Motion for Sanctions, dated Mar. 13, 2018            (D.I. 112)), seeki g

relief pursuant to the Court's inherent power for defendants'


                                         4
alleged harassment of plaintiffs, plaintiffs' counsel and thi d

parties   (Plaintiff & Counterclaim Defendants' Brief in Suppor          of

Their Second Motion for Sanctions, dated Mar. 13, 2018       (D.I.

113)).    After filing a motion to stay the action for six mont s

(Notice of Motion, dated Mar. 14, 2018     (D.I. 116)), defendant

cross-moved for sanctions pursuant to Fed.R.Civ.P. 11       (Notic       of

Motion, dated Mar. 29, 2018   (D.I. 128)).

            Plaintiffs filed their third motion for sanctions

April 5, 2018   (Plaintiff & Counterclaim Defendants' Third Mo

for Sanctions, dated Apr. 5, 2018     (D.I. 137)), again seeking

sanctions pursuant to the Court's inherent power for defenda

allegedly meritless filings and frivolous legal arguments,

including defendants' March 29, 2018 cross-motion for sancti ns

(Plaintiff & Counterclaim Defendants' Memorandum in Support          f

Their Third Motion for Sanctions, dated Apr. 5, 2018       (D.I. 1 8)).

After an in-court discovery conference on May 2, 2018, I ord red

plaintiffs to file a supplemental submission that set out de en-

dants' discovery defaults   (Order, dated May 3,   2018   (D.I. 14 ));

plaintiffs filed their supplemental memorandum of law and an

accompanying declaration by counsel on May 16, 2018       (Plainti f &

Counterclaim Defendants' Supplemental Memorandum in Support          of]

Their Third Motion for Sanctions, dated May 16, 2018       (D.I. 1 3);

Declaration of Anderson J. Duff, dated May 16, 2018       (D.I. 15 )) .


                                  5
             On May 11, 2018, defendants' counsel moved to withd aw

from his representation of defendants (Notice of Motion, date

May 11, 2018       (D.I. 149)).   The Honorable Ronnie Abrams, Unite

States District Judge granted defendants' counsel's motion to

withdraw on August 30, 2018 and stayed the

5, 2018, by which time Oskouie was ordered to advise the Cour

whether he had obtained new counsel or would be proceeding

(Order, dated Aug. 30, 2018        (D.I. 169)).

5, 2018, Oskouie advised the Court that he would be proceedi




III.    Analysis


       A.   Applicable
            Legal Standards


              1.   Sanctions Pursuant
                   to Fed.R.Civ.P. 11


              Rule 11 provides that

              A motion for sanctions must be made separately fro any
              other motion and must describe the specific conduc
              that allegedly violates Rule ll(b). The motion mus be
              served under Rule 5, but it must not be filed orb
              presented to the court if the challenged paper, cl im,
              defense, contention, or denial is withdrawn or app o-
              priately corrected within 21 days after service or
              within another time the court sets.

Fed. R. Ci v. P. 11 ( c) ( 2) .



                                        6
           Rule 11 and principles of due process require that 'the
           subject of a sanctions motion be informed of: ( 1) t ~e
           source of authority for the sanctions being conside~ed;
           and (2) the specific conduct or omission for which ~he
           sanctions are being considered so that the subject )f
           the sanctions motion can prepare a defense."

Star Mark Mamt .. Inc. v. Koon Chun Hina Kee Sov              &   Sauce Facto~v.

Ltd.,   682 F.3d 170, 175    (2d Cir. 2012)      (per curiam), quoting

Schlaifer Nance    &   Co. v. Estate of Warhol, 194 F.3d 323, 334                  (2d

Cir. 1999).

            "[T]he 'safe-harbor provision [of Rule 11] is a strict

procedural requirement' and ' [a] n informal warning .                 . wi tr out

service of a separate Rule 11 motion is not sufficient.'"                  Cl-Iona

v. Kwo Shin Chang,      599 F. App'x 18, 19 (2d Cir. 2015)            (summa1y

order), quoting Star Mark Mamt .. Inc. v. Koon Chun Hina Kee' ov &

Sauce Factory, Ltd., supra,         682 F.3d at 175; accord Sarachek v.

Aaronson, 18 Civ. 8393      (NSR), 2019 WL 3456888 at *3            (S.D.N.Y

July 31, 2019)    (Roman,   D.J.)    ("A movant's failure to comply            1   ith

the procedural requisites will result in the denial of the

motion."); Behrens v. JPMorgan Chase Bank N.A., 16 Civ. 5508

(VSB), 2019 WL 1437019 at *14         (S.D.N.Y. Mar. 31, 2019)

(Broderick,   D. J.)   (collecting cases); Nardoni v. City of New

York, 17 Civ. 2695      (GHW) (GWG), 2019 WL 542349 at *4           (S.D.N.Y

Feb. 12, 2019)    (Gorenstein, M. J.)       (Report   &   Recommendation),




                                        7
adopted at, 2019 WL 952333 (S.D.N.Y. Feb. 27, 2019)                 (Woods,

D.J.).



            2.   Sanctions Pursuant to
                 the Court's Inherent Power


            An award of sanctions under the Court's inherent p                 er



vexatiously, wantonly or for oppressive reasons."                  Chambers

NASCO, Inc., 501 U.S. 32, 45-46 (1991); accord Star Mark Mm.

Inc. v. Koon Chun Hing Kee Soy           &       Sauce Factory, Ltd., supra,

F.3d at 178; In re 60 E. 80th St. Equities, Inc., 218

115 (2d Cir. 2000)       (party seeking sanctions under court's in

ent power must make showing sufficient to support "a finding of

conduct constituting or akin to bad faith").                  Sanctions unde    the

Court's inherent power may also be imposed made where a liti ant

has perpetrated a fraud upon the Court.                  McMunn v. Mem'l

Sloan-Kettering Cancer Ctr., 191 F. Supp. 2d 440, 445 (S.D.N Y.

2002)    (Buchwald, D.   J.)   ("   [A] fraud upon the court occurs whe e it

can be demonstrated, clearly and convincingly, that a party                    as

sentiently set in motion some unconscionable scheme calculat d to

interfere with the judicial system's ability impartially to

adjudicate a matter by improperly influencing the trier or




                                             8
unfairly hampering the presentation of the opposing party's c aim

or defense."     (internal quotation marks omitted)).

              "[B]ad faith may be inferred only if actions are so

completely without merit as to require the conclusion that thy

must have been undertaken for some improper purpose such as
                                                                      I

delay."      Enmon v. Prospect Capital Corp.,   675 F.3d 138, 143 (2d

Cir. 2012)     (internal quotation marks omitted)   (emphasis adde ) .

"When a lower court sanctions a litigant for bad faith,        the

must outline its factual findings with 'a high degree of spe

ficity. '"     Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 4, 53

(2d Cir. 2018), cert. denied, 139 S. Ct. 1282       (2019),   uotin

Virginia Props., LLC v. T-Mobile Northeast LLC, 865 F.3d 110              113

(2d Cir. 2017); accord Milltex Indus. Cor . v. Jae uard Lace Co.

Ltd., 55 F.3d 34, 38     (2d Cir. 1995); Oliveri v. Thompson, 80

F.2d 1265, 1272     (2d Cir. 1986); Rates Tech. Inc. v. Broadvox

Holding Co., LLC, 56 F. Supp. 3d 515, 527       (S.D.N.Y. 2014)

(Scheindlin, D.J.).      In addition, there must be "clear evide ce"

of bad faith conduct.      Wolters Kluwer Fin. Servs., Inc. v.

Scivantage, 564 F.3d 110, 114     (2d Cir. 2009).




                                    9
     B.   Application of the
          Foregoing Principles


             1.       Sanctions Pursuant
                      to Fed.R.Civ.P. 11


             Plaintiffs have twice moved for sanctions pursuant                    o

Fed.R.Civ.P. 11 (D.I. 55, 161), and defendants have cross-mo                       d

for Rule 11 sanctions (D.I. 128).               However, none of

have demonstrated sufficient compliance with the procedural

requirements of Rule 11, and, therefore, their motions must

denied.

             Although plaintiffs claim in their notices of moti n

and their memoranda of law that they complied with Rule ll's

safe-harbor provision (Plaintiff            &   Counterclaim Defendants'

Motion for Sanctions Against Defendants & Counterclaimants

Pursuant to Fed.R.Civ.P. 11, dated Sept. 7, 2017                (D.I. 55);

Plaintiff & Counterclaim Defendants' Brief in Support of The r

Motion for Rule 11 Sanctions, filed Sept. 7, 2017                (D. I. 56);   1




Plaintiff    &       Counterclaim Defendants' Motion for Sanctions Ag inst

Defendants       &   Counterclaimants Pursuant to Fed.R.Civ.P. 11, d ted

June 18, 2018          (D.I. 161); Plaintiff     &   Counterclaim Defendant '

Memorandum in Support of Their Second Motion for Rule 11 San -

tions, dated June 18, 2018          (D.I. 162)), they do not provide               ny

evidence of such compliance.           "An attorney's unsworn stateme ts

                                           10
in a brief are not evidence."       Kulhawik v. Holder,      571 F.3d 2 6,

298   (2d Cir. 2009)    (per curiam), citing INS v. Phinpathya, 46

U.S. 183, 188-89 n.6 (1984); accord Griffin v. Sheeran, 767

App'x 129, 133 (2d Cir. 2019)      (summary order); Kumar v.

674 F. App'x 79, 81      (2d Cir. 2017)   (summary order);

Syracuse Police Dep't, 467 F. App'x 31, 34        (2d Cir. 2012)

mary order).    Plaintiffs' counsel merely attached to plainti

memoranda of law letters that he purportedly sent to

counsel with an enclosed notice of motion (Plaintiff &

claim Defendants' Brief in Support of Their Motion for Rule                1

Sanctions, filed Sept. 7, 2017      (D.I. 56), Ex. l; Plaintiff        &


Counterclaim Defendants' Memorandum in Support of Their Seco d

Motion for Rule 11 Sanctions, dated June 18, 2018          (D.I. 162)          Ex.

A).   However, an exhibit attached to a memorandum of law wit out

an accompanying affidavit attesting to the document's authen ic-

ity and accuracy also does not constitute "evidence."            Dorch ster

Fin. Holdings Corp. v. Banco BRJ, S.A., 11 Civ. 1529 (KMW) (K F),

2014 WL 3747160 at *5 (S.D.N.Y. July 3, 2014)        (Fox, M.J.); a cord

Betterson v. HSBC Bank, USA, N.A.,        139 F. Supp.   3d 572, 582

(W.D.N.Y. 2015).       Accordingly, plaintiffs' motions for Rule           1

sanctions are denied because they have offered no evidence

showing that they complied with the safe-harbor provision of Rule

11.

                                     11
                Defendants have similarly failed to support their

cross-motion for Rule 11 sanctions with evidence of complianc

with Rule ll's safe-harbor provision.         Defendants' filings

contain no mention whatsoever of any efforts to comply with               le

ll's procedural requirements.        Accordingly, defendants' cross

motion for sanctions is also denied.


                2.   Sanctions Pursuant to
                     the Court's Inherent Power


                Plaintiffs' first motion for sanctions pursuant to the

Court's inherent power accuses defendants' of engaging in a

pattern of harassment of plaintiff, plaintiff's counsel and

several third parties        (Plaintiff & Counterclaim Defendants'       rief

in Support of Their Second Motion for Sanctions, dated Mar.              3,

2018   (D. I.    113)).   Plaintiffs allege, inter alia, that defen ants

posted negative reviews of and false complaints about BMaddo              on

Google and other websites, launched two email phishing attac sat

plaintiffs' counsel, posted false complaints and salacious

allegations online concerning plaintiffs' counsel,        falsely

reported plaintiffs' counsel to the New York Police Departme t

for human-trafficking and arms-dealing and posted salacious          1




allegations online regarding a journalist who published an           i

                                                                     I

article about this action in an Australian newspaper (Plaint f f               &




                                      12
Counterclaim Defendants' Brief in Support of Their Second Mot'on

for Sanctions, dated Mar. 13, 2018     (D.I. 113) at 2-5).

allegations against defendants, if true, are disturbing, and           ome

of the alleged conduct may even be illegal.

described is not sufficiently connected to this litigation t

warrant the imposition of sanctions.     A court's inherent pow         to

impose sanctions ''derives from a court's need to manage its

affairs so as to achieve an orderly and expeditious resoluti             of

cases."   Bowler v. INS,   901 F. Supp. 597, 605   (S.D.N.Y. 1995)

(Sotomayor, then D.J., now Sup. Ct. Justice), citing United

States v. Int'l Bhd. of Teamsters,     948 F.2d 1338, 1345 (2d c·r.

1991).    Thus, in assessing an application for sanctions purs ant

to the Court's inherent power, a court must

           distinguish between .    . activities that may lead         to
           substantive liability, but are otherwise unrelated          to
           litigation, and litigation-related bad faith condu          t.
           The former conduct may be significant in determini          g
           whether a fee award is appropriate.   The court's i         her-
           ent power, however, is properly directed toward th
           latter conduct, by which a party may attempt to un          er-
           mine the court's authority by, for example, attemp          ing
           to mislead the court or skirt its orders, or use t          e
           judicial process as an instrument of abuse by, for.
           example, filing a frivolous action or asserting a
                                                                   1




           frivolous defense for the purpose of harassing his
           opponent.

Sherman, LLC v. DCI Telecomm., Inc., 03 Civ. 855      (LBS), 2003 WL

21692763 at *4   (S.D.N.Y. July 21, 2003)   (Sand, D.J.).    The

alleged conduct on which plaintiffs base their motion simply is

                                  13
not misconduct in this litigation.       Even if true, the conduct

alleged does not impact the ability of the Court to manage it

affairs.

             Furthermore, at least with respect to plaintiffs'

claims of online harassment by defendants, their factual all               a-

tions do not attribute the conduct to defendants with suffic'ent

specificity.      Although defendants may have motive to harass

plaintiffs, plaintiffs' counsel or third parties in a misgui

attempt to derail plaintiffs' prosecution of this action, th

is no substantial evidence that the anonymous emails, negati e

online reviews or complaints or other harassing conduct can

attributed to defendants.      As noted above, the imposition of

sanctions pursuant to the Court's inherent power requires "c ear

evidence'' of bad faith conduct.     Wolters Kluwer Fin. Servs.    1

                                                                       Inc.

v. Scivantage, supra, 564 F.3d at 114.       Accordingly, plainti fs'

first motion for sanctions pursuant to the Court's inherent            ower

must be denied.

             The core allegation of plaintiffs' second motion f r

sanctions pursuant to the Court's inherent power is that def n-

dants' cross-motion for Rule 11 sanctions is a meritless fil'ng

(Plaintiff    &   Counterclaim Defendants' Memorandum in Support       f

Their Third Motion for Sanctions, dated Apr. 5, 2018      (D.I. 1 8))

Although defendants failed to comply with Rule ll's procedur 1

                                    14
requirements, as explained above, plaintiffs have not provide

clear evidence of defendants' bad faith in filing their cross

motion for sanctions.   Defendants' cross-motion alleges that

plaintiff has engaged in a pattern of harassment directed at

Oskouie and third parties, including that plaintiffs wrote a

letter to Oskouie's parents containing the parents' private

financial information, hired a hacker to disrupt defendants'

website that is the subject of this action and established a

website containing Oskouie's personal information and deroga

accusations about Oskouie.   If plaintiffs' and defendants'

respective allegations are true, all that has been shown is

both sides have engaged in conduct outside the litigation de

signed to harass the other, and, therefore, any sanctions wold

have to be imposed bilaterally.      Such an exercise would acco -

plish nothing and only further delay this action.


          3.   Discovery Sanctions


          Pursuant to my May 3, 2018 Order (D.I. 148), plain iffs

filed a supplemental memorandum of law (Plaintiff & Counterc aim

Defendants' Supplemental Memorandum in Support [of] Their Th'rd

Motion for Sanctions, dated May 16, 2018     (D.I. 153)) and an

accompanying declaration by counsel     (Declaration of Anderson J.

Duff, dated May 16, 2018   (D.I. 154)), describing defendants''


                                  15
failures to respond to interrogatories and requests for the

production of documents.   Specifically, plaintiffs claim that

defendants refused to respond to interrogatories on the groun

that the "production of documents and/or depositions are more

practical methods of obtaining the information sought," citi

Local Rule 33.3(b), but that defendants never produced the

responsive documents, and that defendants have failed to pro

documents pertaining to the allegedly infringing website, de

dants' email newsletter, their financial information and the

whereabouts of Oskouie (Plaintiff & Counterclaim Defendants'
                                                                   I

Supplemental Memorandum in Support [of] Their Third Motion f r

Sanctions, dated May 16, 2018    (D.I. 153) at 4-16).    Defendan s

have not responded to plaintiffs' allegations of discovery

misconduct.

           Assuming the truth of plaintiffs' allegations that

defendants have failed to participate meaningfully in discov ry,

defendants' conduct would merit severe sanctions.       However,       he

Second Circuit has held that "a court abuses its discretion            fit

dismisses a case without first warning a prose party of the

consequences of failing to comply with the court's discovery

orders."   Guggenheim Capital, LLC v. Birnbaum, 722 F.3d 444,          452

(2d Cir. 2013).   Furthermore,   "[n]o sanction should be impos d

without giving the disobedient party notice of the particula

                                  16
sanction sought and an opportunity to be heard in opposition                   o

its imposition."        SEC v. Razmilovic,    738 F.3d 14, 24   (2d Cir.

2013).

             Here, although defendants were indisputably on not· e

with respect to their discovery obligations as early as my M

6, 2018 Order, the record does not disclose that defendants

adequately warned of the potential consequences of their fai

to comply.      Defendants' counsel failed to appear at the May

2018 discovery conference (Order, dated May 3, 2018             (D.I. 14            at

1 n.l), and as of May 10, 2018, six days before plaintiffs f'led

their supplemental memorandum of law, defendants' counsel wa                    "no

longer in contact" with defendants           (Certification of Saul Ro fe,

Esq. In Support of Motion to Withdraw as Counsel, dated May                    0,

2018     (D.I. 152)).    Oskouie has since advised the Court that              e is

now proceeding Q£Q se.        Thus, an explicit warning is require

before the Court imposes severe sanctions, such as the dismi sal

of counterclaims or the entry of a default judgment.             Accord

ingly, plaintiffs' motion for sanctions for defendants' alle ed

discovery misconduct is denied without prejudice to renewal                1




                                                                           I

should defendants fail to comply with the Order set out i n t e

following paragraph.




                                      17
IV.   Conclusion


           For all of the foregoing reasons, plaintiffs' moti ns

for sanctions are denied, and defendants' cross-motion for

sanctions is denied.   No later than October 21, 2019, defend nts

are to produce to plaintiff all documents responsive to plai -  I



tiff's document requests.   No later than October 21, 2019,
                                                                I
defendants are to respond fully to plaintiff's interrogatori s.
                                                                I

Defendants are warned that an unjustified failure to comply         ith

this Order will result in the imposition of sanctions, which may

include the entry of a default judgment against all defendan s.

           This Order does not affect the stay currently in         ace

in this action.

           The Clerk of the Court is respectfully requested

mark Docket Items 55, 112, 128, 137 and 161 closed.


Dated: New York, New York
       September 30, 2019


                                     SO ORDERED



                                     HENRY
                                     United States Magistrate       udge

Copy transmitted to:

Counsel for Plaintiffs



                                18
Copy emailed to:

milad.oskouie@gmail.com

Copy mailed to:

Mr. Milad Oskouie
Tehran Province
Tehran
#20/4 West Seventh Street
Ajoudaniye Avenue
Iran




                            19
